—Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered March 1, 1993, inter alia, awarding damages in favor of plaintiff and against defendant-appellant, and bringing up for review, inter alia, prior orders of the same court and Justice granting plaintiff’s motion for summary judgment in lieu of complaint “with interest as prayed for allowable by law to be computed by the Clerk”, and excusing plaintiff’s failure to settle a judgment within 60 days as required by 22 NYCRR 202.48, unanimously affirmed, with costs.
Inasmuch as plaintiff’s delay in settling the judgment was brief and its excuse reasonable, it was not an abuse of discre*340tion for the IAS Court to excuse the noncompliance with 22 NYCRR 202.48 (cf., Garcia v New York City Tr. Auth., 193 AD2d 414). That the rate of interest was not specifically set forth in the note does not render it any the less an instrument for the payment of money only (Schwartz v Turner Holdings, 139 AD2d 458, 459, appeal dismissed 72 NY2d 949). Nor should summary judgment have been withheld on the ground that plaintiffs papers did not contain proof of the applicable prime rate of interest, which governed the interest rate on the note, since such prime rate could be readily ascertained. We have considered defendant’s other arguments and find them to be without merit. Concur — Wallach, J. P., Ross, Rubin, Nardelli and Williams, JJ.